DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is generally narrative and indefinite, comprising a large number of inconsistencies, in particular, inconsistent terminology referring to alloy compositions, melt contents, and materials worked upon in respective steps of the method.  Such inconsistencies render the claim indefinite and are addressed as best as possible below.
The term “dark red” in claim 1, line 6, is a relative term which renders the claim indefinite. The term “dark red” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Additionally, Claim 1 section (2) recites “dark red (about 500°C).” It is unclear if each instance of “dark red” in the claims refer to heating to a temperature of “about 500°C” or only the instance in section (2).
Claim 1 section (1-3) recites “resulting Mg-Ni alloy melt” in lines 2-3.  It is unclear if the limitation refers to the “magnesium-nickel intermediate alloy” of sections (1-1) and (1-2).
Claim 1 section (1-3) recites “while closely watching variations of a temperature of the alloy melt.”  The term “closely watching” is a relative term which renders the claim indefinite and further, it is unclear what positive step is required to constitute “watching.”
Claim 1 section (1-3) recites “adding a prepared cooling material as needed, until the metallic nickel has been completely melted into the magnesium melt.”  First, the term “magnesium melt” is unclear, as to whether it refers to the “magnesium-nickel intermediate alloy” of sections (1-1) and (1-2) and/or the “Mg-Ni alloy melt” of section (1-3).  Second, the limitation is drawn to adding a cooling material until a condition based on the complete melting of nickel.  It is unclear how adding a “cooling material” would be needed to complete the melting of nickel, and thus, the scope of the phrase “as needed” is indefinite.
Claim 1 section (1-4) recites “the alloy melt” in line 1.  It is unclear what “melt” is being referred to.
 Claim 1 recites the limitation "the remaining cooling material" in section (1-4), line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 section (1-4) recites “pouring the melt into an ingot mold” thus referring to a single ingot then recites “and cooling resulting ingots for later use” referring to multiple ingots.  Thus, the later recited “ingots” lacks antecedent basis and it is unclear whether the claim requires forming a single or a plurality of ingots.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a magnesium-nickel intermediate alloy, which is Mg25Ni or Mg30Ni” in section (1), and the claim also recites “the Mg30Ni intermediate alloy” in section (2) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, with respect to the limitation in Claim 1 section (2) reciting “preparing…the Mg30Ni intermediate alloy,” claim 1 section (1) is drawn to preparing the intermediate Mg-Ni alloy, therefore, it is unclear whether the limitation is section (2) is drawn to a different step of preparation or intends to refer to the preparation already required/carried out by section (1).
Claim 1 section (2) recites “the materials” in line 4.  The limitation lacks antecedent basis.  While section (2) recites a number of components (ingots and alloys) which would presumably make up the “materials,” the claim does not explicitly refer to them collectively as “the materials” and therefore, it is unclear which of such components are included in the term “the materials.”

Claim 1 section (3-2) recites “with reference to results from the first bath analysis and total counts of feeding material, formulating and adding alloy components Zn, Gd, Y, Cu, Ni, and Zr.”  The limitation is indefinite as it is unclear what step, parameters, or results are required to formulate the addition of said components.  Therefore, one of ordinary skill in the art would not be apprised of the scope of the necessary component additions.  Additionally, it is unclear which of the components referenced in the claim to this point constitute “feeding materials.”
Claim 1 section (4) recites “refining the adequately alloyed magnesium melt.” First, it is unclear which melt is referred to by the term “magnesium melt.” Second, the term “adequately alloyed” is a relative term which renders the limitation indefinite.
Claim 1 section (4) recites “setting the melt aside for about 10 minutes” appears to be an idiom which renders the limitation indefinite.  It is unclear if the limitation is drawn to an actual step of moving the melt or merely not performing any additional steps/processes for about 10 minutes.
Claim 1 section (7) recites “performing homogenization heat treatment on cast rods.”  The claim does not recite any step of forming “cast rods,” and therefore, it is unclear which rods are subjected to the heat treatment and whether a step of forming rods is required by the claim.

The term “dark red” in claim 2, line 4, is a relative term which renders the claim indefinite. The term “dark red” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 is drawn to adding materials wherein “the materials are added at temperatures,” wherein the temperatures range from 720-800° C.  Claim 1, from which the claim depends, requires preheating such materials to 250-300° C.  It is unclear if the limitation in claim 4 is drawn to adding said materials when the melt reaches the recited respective temperatures or a further heating or pre-heating step of said materials after the pre-heating step of Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210040593, US 20190048448, US 20180214940, and CN 107739858.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735